TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00116-CV


Crystal Gale Goltl Pitts, Appellant


v.


Texas Department of Protective and Regulatory Services, Appellee



FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-08-0144-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
	Appellant Crystal Gale Goltl Pitts brings this accelerated appeal from the district
court's final decree terminating her parental rights to her minor child, J.J.G.  Appellant's
court-appointed counsel has filed a motion to withdraw and an Anders brief, concluding that Pitts's
appeal is frivolous and without merit.  Counsel's brief meets the requirements of Anders by
presenting a professional evaluation of the record and demonstrating that there are no arguable
grounds for appeal.  See Anders v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas
Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet.
denied) (applying Anders procedure in parental-rights termination appeal).
	Pitts was provided with copies of her counsel's brief and motion to withdraw and
advised of her right to examine the record and to file a pro se brief.  More than thirty days have
passed, and she has not filed a pro se brief or communicated with this Court in any way.  Because
our review of the record reveals nothing that would arguably support an appeal, we agree that the
appeal is frivolous and without merit.  See Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at
646-47.  We affirm the district court's decree of termination and grant counsel's motion to withdraw.

 
					__________________________________________
					J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Affirmed
Filed:   August 31, 2010